



COURT OF APPEAL FOR ONTARIO

CITATION: Blair v. (Re), 2018 ONCA 97

DATE: 20180201

DOCKET: M48545 (C64433)

Doherty, Pepall and Brown JJ.A.

In the Matter of the Notice of Intention to Make a
    Proposal of Michael Finley Lawrence Blair of the Town of Collingwood, in the
    Province of Ontario

Harvey Chaiton, for the moving party, Patricia Virc

Michael Finley Lawrence Blair, the responding party,
    appearing in-person

Heard and released orally: January 26, 2018

REASONS FOR DECISION

[1]

We are told that the debt to Ms. Virc has now been paid in full. The
    subject matter of the bankruptcy proceeding no longer exists and the proposed
    appeal is moot.

[2]

We also agree with the respondents submission that there is no right of
    appeal under the provisions in ss. 193(a)-(d) of the
Bankruptcy and
    Insolvency Act
.

[3]

Mr. Blair referred to para. 4 of the order under appeal and submitted
    that it would have prospective effect and could apply to any future
    indebtedness he may incur to Ms. Virc. He submits that his proposed appeal
    therefore involves future rights under s. 193(a). We do not read the order
    that way. More to the point, counsel for Ms. Virc expressly acknowledged that
    para. 4, which is incidental to the proposal, is spent and that Ms. Virc, who
    was present in court, acknowledges that she cannot rely on that provision of
    the order in respect of any future indebtedness to her that may arise.

[4]

The appeal is quashed. We would not grant leave to appeal and, in any event,
    the matter is moot.

[5]

Costs to Ms. Virc in the amount of $7,500, inclusive of all
    disbursements and relevant taxes.

Doherty J.A.

S.E. Pepall J.A.

D.M. Brown J.A.


